OSCN Found Document:IN THE MATTER OF THE STRIKING OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








IN THE MATTER OF THE STRIKING OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2016 OK 77Case Number: SCBD-6273Decided: 06/27/2016THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2016 OK 77, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION.

IN THE MATTER OF THE STRIKING OF NAMES OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION FOR NONCOMPLIANCE WITH MANDATORY CONTINUING LEGAL EDUCATION REQUIREMENTS FOR THE YEAR 2014
ORDER STRIKING NAMES
The Board of Governors of the Oklahoma Bar Association filed an application for an Order Striking Names of attorneys from the Oklahoma Bar Association's membership rolls and from the practice of law in the State of Oklahoma for failure to comply with the Rules for Mandatory Continuing Legal Education, 5 O.S. 2001, ch. 1, app. 1-B, for the year 2014.
Pursuant to Rule 6(d) of the Rules for Mandatory Continuing Legal Education, the Oklahoma Bar Association's members named on Exhibit A, attached hereto, were suspended from membership in the Association and the practice of law in the State of Oklahoma by Order of this Court on June 15, 2015, for noncompliance with Rules 3 and 5 of the Rules for Mandatory Continuing Legal Education for the year 2014. Based on its application, this Court finds that the Board of Governors determined at their May 20, 2016, meeting that none of the Oklahoma Bar Association's members named on Exhibit A, attached hereto, have applied for reinstatement within one year of the suspension order. Further, the Board of Governors declared that the members set out on Exhibit A, attached hereto, shall cease to be members of the Oklahoma Bar Association and their names should therefore be stricken from its membership rolls and the Roll of Attorneys on June 15, 2016. This Court finds that the actions of the Board of Governors of the Oklahoma Bar Association are in compliance with the Rules.
It is therefore ordered that the attorneys named on Exhibit A, attached hereto, are hereby stricken from the Roll of Attorneys for failure to comply with the Rules for mandatory Continuing Legal Education for the year 2014.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 27TH DAY OF JUNE, 2016.
/S/VICE CHIEF JUSTICE
ALL JUSTICES CONCUR.

EXHIBIT A
(MCLE - STRIKE)
Will Douglas Bradley, OBA No. 12079
9028 Northwest 93rd Circle
Yukon, OK 73099
Jonathan Nathaneal Carter, OBA No. 31329
6803 S. Western, Suite 405
Oklahoma City, OK 73139
Edward Jefferies Clarke, OBA No. 18675
511 Couch Dr., Ste. 300
Oklahoma City, OK 73102-2250
Carylee Katharine Eisenberg, OBA No. 13031
P. O. Box 1156
Erick, OK 73645
Elizabeth Anne Hart, OBA No. 18245
1654 Merton Court
Windsor, CO 80550
Christina Sue Jackman, OBA No. 30387
6600 S.E. 74th St., Unit 5101
Oklahoma City, OK 73135

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.